DETAILED ACTION
Response to Amendment
This final office action regarding application 16/818,662 filed March 13, 2020, is in response to the applicants arguments and amendments filed May 23, 2022. Claims 1, 3, 8, and 15 have been amended. Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments and amendments have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed March 14, 2022. Applicants amendments to claims 1 and 8 have been deemed sufficient to overcome the previous 35 USC 102 art rejections through the addition of “wherein the parameter … specifies dimension information of the vehicle”, as supported by the specification in at least paragraph [0094]. However, as this changes the scope of the claim, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections for claims 1-14 have been added below. Applicants amendments to the claims have not been deemed sufficient to overcome the previous 35 USC 102 rejections for claims 15-18, therefore the rejections have been maintained with changes to reflect amendments. Applicants amendments to the claims have not been deemed sufficient to overcome the previous 35 USC 101 rejections, therefore the rejections have been maintained with changes to reflect amendments. Additionally the applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below. 

On pages 10-12 the applicant argues “… that the claims integrate the alleged judicial exception into a practical application at least because additional elements of the claims reflect an improvement to other technology (map building for a vehicle) or technical field (map building for a vehicle). … First and as shown above, claims that include additional elements that reflect an improvement to other technology or technical field are not directed to a judicial exception, and therefore patent eligible. Claims 1, 8, and 15 include elements that reflect an improvement to other technology (map building for a vehicle) or technical field (map building for a vehicle). The Specification provides that building the map using the extended safety information improves safety of a vehicle: … Specification, paragraph 103. As shown above, the Specification provides that building the map using the extended safety information improves safety of a vehicle. Therefore, the Applicant respectfully submits that the claims include additional elements that reflect an improvement to other technology (map building for a vehicle) or technical field (map building for a vehicle). ”, the examiner respectfully disagrees. While the specification is directed towards improving the safety of the vehicle using the map data, the specification further states that “A self-driving vehicle may obtain some unsafe factors of the vehicle and the road based on the extended safety information, and plan and control vehicle behavior”, so while an autonomous vehicle can use the map data to improve safety, this is not currently included in the claims. If the claims were amended to include a step of controlling vehicle behavior with the map data, this would be deemed sufficient to overcome the 35 USC 101 rejections. 

Applicant’s arguments with respect to claim(s) 1-14 on pages 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants arguments with regards to claims 15-18 on pages 12-14 are moot because claim 15 was not amended to include the limitation of “dimension information of the vehicle”. 

Applicant’s arguments with respect to claim(s) 1-14 on pages 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants arguments with regards to claims 19-20 on page 14 are moot because claim 15 was not amended to include the limitation of “dimension information of the vehicle”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an method claim comprising the steps of obtaining and performing. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
Claim 1 recites the abstract concept of a map data construction method. This abstract idea is described in claim 1, “performing model processing based on the first basic safety information data and generating map data based on the model processing” is considered to be a mental process step. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50 on January 7, 2019. 
The limitations of “performing model processing based on the first basic safety information data and generating map data based on the model processing”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing model processing based on the first basic safety information data and generating map data based on the model processing” in the context of this claim encompasses the user mentally evaluating and processing data in order to generate a map or add data points to a mental map. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements, “obtaining first basic safety information packets … obtaining first basic safety information data” which is merely considered extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “obtaining first basic safety information packets … obtaining first basic safety information data” amounts to no more than mere extra solution activity in the form of data gathering. Claim 1 is not patent eligible. 

Regarding dependent claims 2-7
Under Step 1:
Claims 2-7 are to a method comprising the steps of “screening the first basic safety information … checking data quality … performing sorting and queue management” (Claim 2), “obtaining position information … performing data filtering” (Claim 3), “checking … data quality criteria … outputting the third basic safety information … discarding” (Claim 4), “calculating confidence values … setting the second … as the third … discarding” (Claim 5), “obtaining … obtaining … constructing map data” (Claim 6), and “obtaining …. Determining … updating … and loading the map data” (Claim 7), (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-7 depend on claim 1 and recite the limitations of “screening the first basic safety information … checking data quality … performing sorting and queue management” (Claim 2), “obtaining position information … performing data filtering” (Claim 3), “checking … data quality criteria … outputting the third basic safety information … discarding” (Claim 4), “calculating confidence values … setting the second … as the third … discarding” (Claim 5), “obtaining … obtaining … constructing map data” (Claim 6), and “obtaining …. Determining … updating … and loading the map data” (Claim 7), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims only recite additional elements in the form of “obtaining”, “outputting”, “discarding”, and “loading the map data”, these steps are all considered to be mere extra solution activity to the mental process steps of “screening … checking … performing sorting … performing data filtering … calculating confidence values … constructing map data … determining”, these extra solution activity steps are directing towards data gathering and outputting (See MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed towards an abstract idea. 
Under Step 2B:
Step 2B, the claims 2-7 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-7 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-7 are not patent eligible.

Regarding claim 8, claim 8 is an apparatus claim directed towards a vehicle terminal. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
Claim 8 recites the abstract concept of a map data construction. This abstract idea is described in claim 8, “perform model processing based on the first basic safety information data and generating map data based on the model processing” is considered to be a mental process step. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50 on January 7, 2019. 
The limitations of “perform model processing based on the first basic safety information data and generating map data based on the model processing”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor). That is, other than reciting “a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “perform model processing based on the first basic safety information data and generating map data based on the model processing” in the context of this claim encompasses the user mentally evaluating and processing data in order to generate a map or add data points to a mental map. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements, “a processor”  the computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05) and “obtain first basic safety information packets … obtain first basic safety information data” which is merely considered extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor” amounts to no more than mere instructions to apply the exception using a generic computer component and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, additionally the additional element of “obtaining first basic safety information packets … obtaining first basic safety information data” amounts to no more than mere extra solution activity in the form of data gathering. Claim 8 is not patent eligible. 


Regarding dependent claims 9-14, dependent claims 9-14 are similar in scope to dependent claims 2-7, and therefore are rejected under similar rationale. 

Regarding claim 15, claim 15 is an apparatus claim directed towards a server. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
Claim 15 recites the abstract concept of a map data construction. This abstract idea is described in claim 15, “perform model processing based on the first basic safety information data and generating map data based on the model processing” is considered to be a mental process step. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50 on January 7, 2019. 
The limitations of “perform model processing based on the first basic safety information data and generating map data based on the model processing”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor). That is, other than reciting “a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “perform model processing based on the first basic safety information data and generating map data based on the model processing” in the context of this claim encompasses the user mentally evaluating and processing data in order to generate a map or add data points to a mental map. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements, “a processor” the computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05) and “obtain first basic safety information data” which is merely considered extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor” amounts to no more than mere instructions to apply the exception using a generic computer component and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, additionally the additional element of “obtain first basic safety information data” amounts to no more than mere extra solution activity in the form of data gathering. Claim 15 is not patent eligible. 

Regarding dependent claim 16, dependent claim 16 is similar in scope to dependent claim 6 and therefore is rejected under similar rationale.

Regarding dependent claims 17-18, 
Under Step 1:
Claims 17-18 are to an apparatus comprising “a database” (Claim 17), and “a database” (Claim 18), (thus the claims are to an apparatus, Step 1: yes).
Under Step 2A – Prong 1:
Claims 17-18 depend on claim 15 and recite the limitations of “a database” (Claim 17), and “a database” (Claim 18), These claims only further define the mental process of claim 15 and recite additional elements directed to the mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims only recite the additional elements of a plurality of databases which are recited at a high level of generality (See MPEP 2106.05). Accordingly these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under Step 2B:
Step 2B, the claims 15-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 17-18 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 17-18 are not patent eligible.

Regarding dependent claims 19-20, dependent claims 19-20 are similar in scope to dependent claim 7 and therefore are rejected under similar rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ricci (US 20130151088).

Regarding claim 15, Ricci teaches
a server comprising a receiver (Paragraph [0097], "FIG. 4 depicts the vehicle 100 in communication, via first, second, . . . networks 1504 a, b, . . . , with a remote node 1500, such as a computational device, e.g., a server, mobile phone, tablet computer, laptop computer, personal computer, and the like")
configured to obtain first basic safety information data of a vehicle (Paragraph [0132], "The data collection module 1532 can collect vehicle performance information (e.g., speed, acceleration, deceleration, brake usage, accelerator pedal usage, video feeds, and other information from on board sensors 1516”, here the system is collecting a variety of information items about a vehicle which the examiner is interpreting as including safety information)
wherein the first basic safety information data comprises parameter information of the vehicle and extended safety information (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip, energy output sensor to sense a power output of a vehicle power source, switch state sensor, a transmission control unit state sensor, a brake state sensor, a collision sensor, a seat belt sensor", here the system is collecting information from various sensors including sensors detailing a vehicle state and safety sensors which are interpreted by the examiner as extended safety information)
wherein the parameter information indicates a driving state and appearance information of the vehicle (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip”¸ here the system is collecting information relating to a driving state) (Paragraph [0111], “In some embodiments, the presence indication may include, but is not limited to, information such as a device's location, travel vector, distance to response device, and device type.”, here the system is including information such as a device type in the information exchanged between vehicles which is interpreted by the examiner as encompassing an appearance)
and wherein the extended safety information indicates a first safety state of the vehicle and a second safety state of a road(Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip, energy output sensor to sense a power output of a vehicle power source, switch state sensor, a transmission control unit state sensor, a brake state sensor, a collision sensor, a seat belt sensor, vehicle light state sensor, door setting sensor, window setting sensor, imaging sensor, external object sensor, seating system sensor, odometer reading sensor, trip mileage reading sensor, wind speed sensor, radar transmitter/receiver output sensor, brake wear sensor, steering/torque sensor, oxygen sensor, ambient lighting sensor, vision system sensor, ranging sensor, parking sensor, heating, venting, and air conditioning sensor, water sensor, air-fuel ratio meter, blind spot monitor, hall effect sensor, microphone, radio frequency sensor, infrared sensor, vehicle control system sensor, wireless network sensor, and cellular data sensor.", here the system is collecting information from various sensors which can indicate a safety state of the vehicle and a state of the road)
and a processor coupled to the receiver (Paragraph [0034], “Communication hardware may refer to dedicated communication hardware or may refer a processor coupled with a communication means (i.e. an antenna) and running software capable of using the communication means to send a signal within the communication system.”
and configured to perform model processing based on the first basic safety information data and generate map data based on the model processing (Paragraph [0015], "The vehicle performance and location information can be received from other vehicles in temporal proximity to receipt by the map updating module of collected performance and location information from the data collection module.") (Paragraph [0022], "The vehicle can further include a map updating module. The map updating module can use the first and/or second vehicle performance and location information to update a roadway map in vehicle memory.") (Paragraph [0115], "Collected route information may be applied by the map updating module 1524 to map updates. Specifically, sensors, monitors, beacons, and/or signs may be directed to relay specific information during nonpeak times. This information may include map comparisons relating to road position, lane number, and size. It is anticipated that all of this data may be compiled with a combination of vehicle and/or roadside sensors, monitors, beacons, and/or signs. Additionally, sensors, monitors, beacons, and/or signs on lane dividers, signs, and other markings may communicate with a vehicle to provide more information relating to map, and other, data.", here the system is collecting information and processing that information in order to generate and update map data).

Regarding claim 16, Ricci teaches the system as discussed above in claim 15, Ricci further teaches obtaining a data model of basic safety information based on the first basic safety information data (Figure 9, "Received collected information from nearby vehicle")
obtain a basic safety information element corresponding to the first basic safety information data based on the data model (Paragraph [0015], "The vehicle performance and location information can be received from other vehicles in temporal proximity to receipt by the map updating module of collected performance and location information from the data collection module.", here the system is receiving a data model from other vehicles which includes a plurality of performance and location information)
wherein the basic safety information element comprises geometric data, metadata, a safety data file, and an association relationship between the geometric data and the safety data file (Paragraph [0115], "This information may include map comparisons relating to road position, lane number, and size. It is anticipated that all of this data may be compiled with a combination of vehicle and/or roadside sensors, monitors, beacons, and/or signs. Additionally, sensors, monitors, beacons, and/or signs on lane dividers, signs, and other markings may communicate with a vehicle to provide more information relating to map, and other, data.", here the system is including information such as lane dividers and markings which is interpreted as being geometric data) (Paragraph [0147], "In step 1505, the data collection module 1532 determines, for a received signal, a signal source, a type of signal, and an informational content of the received signal.", here the system is including metadata about each data signal) (Paragraph [0026], "Assignment of an IPv6 address to the vehicle can provide an address to locate the vehicle on the Internet, simplify implementing cyber security, enable applications that support safety and data collection for predictive analytics, enable voice-over-IP calls from the vehicle, and furnish reliable presence information to a presence service or server.", here the system is assigning a relationship between the data items by associating them with a specific vehicle address)
and construct the map data based on the basic safety information element (Figure 9, "Update on Board Map").

Regarding claim 17, Ricci teaches the system as discussed above, Ricci further teaches
further comprising a database (Paragraph [0031], “The term "automotive navigation system" is a satellite navigation system designed for use in automobiles. It typically uses an SPS navigation device to acquire position data to locate the user on a road in the unit's map database.”)
wherein the database comprises a spatial databased and a file database (Paragraph [0031], “The term "automotive navigation system" is a satellite navigation system designed for use in automobiles. It typically uses an SPS navigation device to acquire position data to locate the user on a road in the unit's map database.”, here the map database is being interpreted as a spatial database) (Paragraph [0035], “When the computer-readable media is configured as a database, it is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like.”) (Paragraph [0102], “The network architecture includes a service provider 1500 (having a server 2700 and associated database 2704), such as a service providing route information (e.g., automotive navigation, traffic, accident, roadside service (e.g., service station, fuel station, hotel, motel, and/or restaurant information and other road database information), points of interest, and/or weather and road condition information), first, second, . . . nth roadside sensor(s) 504a-n providing roadside information to and/or receiving vehicle information from the vehicle, first sign, second sign, . . . mth sign 508a-m, providing advertising information to and/or receiving occupant preference information from the vehicle, and first, second, . . . pth vehicle 100a-b, all in wireless communication with one another, via network 1504.”)
wherein the processor is further configured to store the map data in the spatial databased and the file database ((Paragraph [0035], “When the computer-readable media is configured as a database, it is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like.”) (Paragraph [0102], “The network architecture includes a service provider 1500 (having a server 2700 and associated database 2704), such as a service providing route information (e.g., automotive navigation, traffic, accident, roadside service (e.g., service station, fuel station, hotel, motel, and/or restaurant information and other road database information), points of interest, and/or weather and road condition information), first, second, . . . nth roadside sensor(s) 504a-n providing roadside information to and/or receiving vehicle information from the vehicle, first sign, second sign, . . . mth sign 508a-m, providing advertising information to and/or receiving occupant preference information from the vehicle, and first, second, . . . pth vehicle 100a-b, all in wireless communication with one another, via network 1504.”, here the system is storing map data)
wherein the spatial database is configured to store a unique vehicle identifier, the geometric data, and the metadata (Paragraph [0115], "This information may include map comparisons relating to road position, lane number, and size. It is anticipated that all of this data may be compiled with a combination of vehicle and/or roadside sensors, monitors, beacons, and/or signs. Additionally, sensors, monitors, beacons, and/or signs on lane dividers, signs, and other markings may communicate with a vehicle to provide more information relating to map, and other, data.", here the system is including information such as lane dividers and markings which is interpreted as being geometric data) (Paragraph [0147], "In step 1505, the data collection module 1532 determines, for a received signal, a signal source, a type of signal, and an informational content of the received signal.", here the system is including metadata about each data signal) (Paragraph [0026], "Assignment of an IPv6 address to the vehicle can provide an address to locate the vehicle on the Internet, simplify implementing cyber security, enable applications that support safety and data collection for predictive analytics, enable voice-over-IP calls from the vehicle, and furnish reliable presence information to a presence service or server.", here the system is assigning an address to a vehicle in order to associate it with that information)
wherein the file database is configured to store the safety data file (Paragraph [0102], “The network architecture includes a service provider 1500 (having a server 2700 and associated database 2704), such as a service providing route information (e.g., automotive navigation, traffic, accident, roadside service (e.g., service station, fuel station, hotel, motel, and/or restaurant information and other road database information), points of interest, and/or weather and road condition information), first, second, . . . nth roadside sensor(s) 504a-n providing roadside information to and/or receiving vehicle information from the vehicle, first sign, second sign, . . . mth sign 508a-m, providing advertising information to and/or receiving occupant preference information from the vehicle, and first, second, . . . pth vehicle 100a-b, all in wireless communication with one another, via network 1504.”)
and wherein the spatial database is associated with the file database using the metadata (Paragraph [0115], "This information may include map comparisons relating to road position, lane number, and size. It is anticipated that all of this data may be compiled with a combination of vehicle and/or roadside sensors, monitors, beacons, and/or signs. Additionally, sensors, monitors, beacons, and/or signs on lane dividers, signs, and other markings may communicate with a vehicle to provide more information relating to map, and other, data.", here the system is including information such as lane dividers and markings which is interpreted as being geometric data) (Paragraph [0147], "In step 1505, the data collection module 1532 determines, for a received signal, a signal source, a type of signal, and an informational content of the received signal.", here the system is including metadata about each data signal). 

Regarding claim 18, Ricci teaches the system as discussed above, Ricci further teaches
further comprising a database (Paragraph [0031], “The term "automotive navigation system" is a satellite navigation system designed for use in automobiles. It typically uses an SPS navigation device to acquire position data to locate the user on a road in the unit's map database.”)
wherein the database comprises a process database configured to store the first basic safety information data (Paragraph [0031], “The term "automotive navigation system" is a satellite navigation system designed for use in automobiles. It typically uses an SPS navigation device to acquire position data to locate the user on a road in the unit's map database.”) (Paragraph [0035], “When the computer-readable media is configured as a database, it is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like.”) (Paragraph [0102], “The network architecture includes a service provider 1500 (having a server 2700 and associated database 2704), such as a service providing route information (e.g., automotive navigation, traffic, accident, roadside service (e.g., service station, fuel station, hotel, motel, and/or restaurant information and other road database information), points of interest, and/or weather and road condition information), first, second, . . . nth roadside sensor(s) 504a-n providing roadside information to and/or receiving vehicle information from the vehicle, first sign, second sign, . . . mth sign 508a-m, providing advertising information to and/or receiving occupant preference information from the vehicle, and first, second, . . . pth vehicle 100a-b, all in wireless communication with one another, via network 1504.”)
a reality database configured to store the map data (Paragraph [0102], “The network architecture includes a service provider 1500 (having a server 2700 and associated database 2704), such as a service providing route information (e.g., automotive navigation, traffic, accident, roadside service (e.g., service station, fuel station, hotel, motel, and/or restaurant information and other road database information), points of interest, and/or weather and road condition information), first, second, . . . nth roadside sensor(s) 504a-n providing roadside information to and/or receiving vehicle information from the vehicle, first sign, second sign, . . . mth sign 508a-m, providing advertising information to and/or receiving occupant preference information from the vehicle, and first, second, . . . pth vehicle 100a-b, all in wireless communication with one another, via network 1504.”) (Paragraph [0103], “Road database information or route information provided by the service provider 1500 can be a vector map of some area of interest”)
and a history database configured to store all map data obtained at an initial moment (Fig 5 shows a plurality of vehicles each one containing a local map data base which stores map data from that particular vehicle, and a overarching database which can compile information from the whole network to make the reality database). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20130151088) in view of Yang (US 20200245109).

Regarding claim 1, Ricci teaches 
a map data construction method implemented by a vehicle, the map data construction method (Abstract, "roadway map updating using vehicle performance, route, and/or location information from plural vehicles") (Figure 1, shows a vehicle comprising processors for implementing the method)
comprising obtaining first basic safety information packets of the vehicle (Paragraph [0132], "The data collection module 1532 can collect vehicle performance information (e.g., speed, acceleration, deceleration, brake usage, accelerator pedal usage, video feeds, and other information from on board sensors 1516”, here the system is collecting a variety of information items about a vehicle which the examiner is interpreting as including safety information)
wherein each of the first basic safety information packets comprises an information packet of the vehicle that is collected when a safety event occurs (Paragraph [0132], "For example, several cars slowing to a stop along a common length of roadway can indicate an accident or emergency.", here the system is collecting information relating to several cars slowing to stop along a common length or roadway due to an accident which is interpreted as a safety event) (Paragraph [0085], "For example, collision sensor 132 may have detected a frontal collision. In one data path, collision sensor 132 may send a signal with details to the collision", here the system is collecting information relating to a collision)
obtaining first basic safety information data from the first basic safety information packets wherein the first basic safety information data comprises parameter information of the vehicle and extended safety information (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip, energy output sensor to sense a power output of a vehicle power source, switch state sensor, a transmission control unit state sensor, a brake state sensor, a collision sensor, a seat belt sensor", here the system is collecting information from various sensors including sensors detailing a vehicle state and safety sensors which are interpreted by the examiner as extended safety information)
wherein the parameter information indicates a driving state of the vehicle (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip”¸ here the system is collecting information relating to a driving state) (Paragraph [0111], “In some embodiments, the presence indication may include, but is not limited to, information such as a device's location, travel vector, distance to response device, and device type.”, here the system is including information such as a device type in the information exchanged between vehicles which is interpreted by the examiner as encompassing an appearance)
and wherein the extended safety information indicates a first safety state of the vehicle and a second safety state of a road (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip, energy output sensor to sense a power output of a vehicle power source, switch state sensor, a transmission control unit state sensor, a brake state sensor, a collision sensor, a seat belt sensor, vehicle light state sensor, door setting sensor, window setting sensor, imaging sensor, external object sensor, seating system sensor, odometer reading sensor, trip mileage reading sensor, wind speed sensor, radar transmitter/receiver output sensor, brake wear sensor, steering/torque sensor, oxygen sensor, ambient lighting sensor, vision system sensor, ranging sensor, parking sensor, heating, venting, and air conditioning sensor, water sensor, air-fuel ratio meter, blind spot monitor, hall effect sensor, microphone, radio frequency sensor, infrared sensor, vehicle control system sensor, wireless network sensor, and cellular data sensor.", here the system is collecting information from various sensors which can indicate a safety state of the vehicle and a state of the road)
and performing model processing based on the first basic safety information and generating map data based on the model processing (Paragraph [0015], "The vehicle performance and location information can be received from other vehicles in temporal proximity to receipt by the map updating module of collected performance and location information from the data collection module.") (Paragraph [0022], "The vehicle can further include a map updating module. The map updating module can use the first and/or second vehicle performance and location information to update a roadway map in vehicle memory.") (Paragraph [0115], "Collected route information may be applied by the map updating module 1524 to map updates. Specifically, sensors, monitors, beacons, and/or signs may be directed to relay specific information during nonpeak times. This information may include map comparisons relating to road position, lane number, and size. It is anticipated that all of this data may be compiled with a combination of vehicle and/or roadside sensors, monitors, beacons, and/or signs. Additionally, sensors, monitors, beacons, and/or signs on lane dividers, signs, and other markings may communicate with a vehicle to provide more information relating to map, and other, data.", here the system is collecting information and processing that information in order to generate and update map data). 
	However while Ricci teaches using various vehicle parameters including a driving state and a vehicle type (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip”¸ here the system is collecting information relating to a driving state) (Paragraph [0111], “In some embodiments, the presence indication may include, but is not limited to, information such as a device's location, travel vector, distance to response device, and device type.”, here the system is including information such as a device type in the information exchanged between vehicles), Ricci does not explicitly teach wherein the parameter information specifies dimension information of the vehicle. 
	Yang teaches a method for sending and receiving V2X messages including wherein the parameter information specifies dimension information of the vehicle (Paragraph [0115], “As an embodiment, a basic safety message (BasicSafetyMessage) may be transmitted. The BasicSafetyMessage as a most basic and important message in the message set is used for periodically transmitting basic information of the vehicle. The corresponding message may include coreData ... The coreData uses the data elements to display a message count, ID, latitude, longitude, altitude, speed, direction, a brake, a vehicle size, and so on. The corresponding BSM may generally transmit information corresponding to the coreData in a period of 100 msec (10 times per second).”). 
	Ricci and Yang are analogous art as they are both generally related to sending and receiving information from vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the parameter information specifies dimension information of the vehicle of Yang in the system for vehicle data collection and map generation of Ricci in order to improve the safety of the system by including the various sizes of vehicles (Yang, Paragraph [0003], “For example, with the goal of a contribution of traffic safety and mobility improvement, a service related to automatic and connected driving can be provided. One of the services is the CACC service, and the CACC technique is a technique that forms a CACC pair or a CACC string and maintains safety time gap between vehicles to the minimum value for traffic efficiency improvement and fuel consumption decrease.”).

Regarding claim 6, the combination of Ricci and Yang teaches the system as discussed above in claim 1, Ricci further teaches obtaining a data model of basic safety information based on the first basic safety information data (Figure 9, "Received collected information from nearby vehicle")
obtaining a basic safety information element corresponding to the first basic safety information data based on the data model (Paragraph [0015], "The vehicle performance and location information can be received from other vehicles in temporal proximity to receipt by the map updating module of collected performance and location information from the data collection module.", here the system is receiving a data model from other vehicles which includes a plurality of performance and location information)
wherein the basic safety information element comprises geometric data, metadata, a safety data file, and an association relationship between the geometric data and the safety data file (Paragraph [0115], "This information may include map comparisons relating to road position, lane number, and size. It is anticipated that all of this data may be compiled with a combination of vehicle and/or roadside sensors, monitors, beacons, and/or signs. Additionally, sensors, monitors, beacons, and/or signs on lane dividers, signs, and other markings may communicate with a vehicle to provide more information relating to map, and other, data.", here the system is including information such as lane dividers and markings which is interpreted as being geometric data) (Paragraph [0147], "In step 1505, the data collection module 1532 determines, for a received signal, a signal source, a type of signal, and an informational content of the received signal.", here the system is including metadata about each data signal) (Paragraph [0026], "Assignment of an IPv6 address to the vehicle can provide an address to locate the vehicle on the Internet, simplify implementing cyber security, enable applications that support safety and data collection for predictive analytics, enable voice-over-IP calls from the vehicle, and furnish reliable presence information to a presence service or server.", here the system is assigning a relationship between the data items by associating them with a specific vehicle address)
and constructing the map data based on the basic safety information element (Figure 9, "Update on Board Map").

Regarding claim 8, Ricci teaches
a vehicle comprising (Paragraph [0011], "The remote node can be an automotive navigation system") (Figure 1, shows a vehicle comprising processors for implementing the method)
a sensor configured to obtain first basic safety information packets of the vehicle (Paragraph [0132], "The data collection module 1532 can collect vehicle performance information (e.g., speed, acceleration, deceleration, brake usage, accelerator pedal usage, video feeds, and other information from on board sensors 1516”, here the system is collecting a variety of information items about a vehicle which the examiner is interpreting as including safety information)
wherein each of the first basic safety information packets comprises an information packet of the vehicle that is collected when a safety event occurs (Paragraph [0132], "For example, several cars slowing to a stop along a common length of roadway can indicate an accident or emergency.", here the system is collecting information relating to several cars slowing to stop along a common length or roadway due to an accident which is interpreted as a safety event) (Paragraph [0085], "For example, collision sensor 132 may have detected a frontal collision. In one data path, collision sensor 132 may send a signal with details to the collision", here the system is collecting information relating to a collision)
a processor coupled to the sensor (Paragraph [0072], "Vehicle 100 also includes processing module 124")
and configured to obtain first basic safety information data from the first basic safety information packets (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip, energy output sensor to sense a power output of a vehicle power source, switch state sensor, a transmission control unit state sensor, a brake state sensor, a collision sensor, a seat belt sensor", here the system is collecting information from various sensors including sensors detailing a vehicle state and safety sensors which are interpreted by the examiner as extended safety information)
wherein the first basic safety information data comprises parameter information of the vehicle and extended safety information (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip, energy output sensor to sense a power output of a vehicle power source, switch state sensor, a transmission control unit state sensor, a brake state sensor, a collision sensor, a seat belt sensor", here the system is collecting information from various sensors including sensors detailing a vehicle state and safety sensors which are interpreted by the examiner as extended safety information)
wherein the parameter information indicates a driving state of the vehicle (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip”¸ here the system is collecting information relating to a driving state) 
and wherein the extended safety information indicates a first safety state of the vehicle and a second safety state of a road (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip, energy output sensor to sense a power output of a vehicle power source, switch state sensor, a transmission control unit state sensor, a brake state sensor, a collision sensor, a seat belt sensor, vehicle light state sensor, door setting sensor, window setting sensor, imaging sensor, external object sensor, seating system sensor, odometer reading sensor, trip mileage reading sensor, wind speed sensor, radar transmitter/receiver output sensor, brake wear sensor, steering/torque sensor, oxygen sensor, ambient lighting sensor, vision system sensor, ranging sensor, parking sensor, heating, venting, and air conditioning sensor, water sensor, air-fuel ratio meter, blind spot monitor, hall effect sensor, microphone, radio frequency sensor, infrared sensor, vehicle control system sensor, wireless network sensor, and cellular data sensor.", here the system is collecting information from various sensors which can indicate a safety state of the vehicle and a state of the road)
and perform model processing based on the first basic safety information and generate map data based on the model processing (Paragraph [0015], "The vehicle performance and location information can be received from other vehicles in temporal proximity to receipt by the map updating module of collected performance and location information from the data collection module.") (Paragraph [0022], "The vehicle can further include a map updating module. The map updating module can use the first and/or second vehicle performance and location information to update a roadway map in vehicle memory.") (Paragraph [0115], "Collected route information may be applied by the map updating module 1524 to map updates. Specifically, sensors, monitors, beacons, and/or signs may be directed to relay specific information during nonpeak times. This information may include map comparisons relating to road position, lane number, and size. It is anticipated that all of this data may be compiled with a combination of vehicle and/or roadside sensors, monitors, beacons, and/or signs. Additionally, sensors, monitors, beacons, and/or signs on lane dividers, signs, and other markings may communicate with a vehicle to provide more information relating to map, and other, data.", here the system is collecting information and processing that information in order to generate and update map data).
However while Ricci teaches using various vehicle parameters including a driving state and a vehicle type (Paragraph [0013], "The on board sensors can include a plurality of: wheel state sensor to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed, and/or wheel slip”¸ here the system is collecting information relating to a driving state) (Paragraph [0111], “In some embodiments, the presence indication may include, but is not limited to, information such as a device's location, travel vector, distance to response device, and device type.”, here the system is including information such as a device type in the information exchanged between vehicles), Ricci does not explicitly teach wherein the parameter information specifies dimension information of the vehicle. 
	Yang teaches a method for sending and receiving V2X messages including wherein the parameter information specifies dimension information of the vehicle (Paragraph [0115], “As an embodiment, a basic safety message (BasicSafetyMessage) may be transmitted. The BasicSafetyMessage as a most basic and important message in the message set is used for periodically transmitting basic information of the vehicle. The corresponding message may include coreData ... The coreData uses the data elements to display a message count, ID, latitude, longitude, altitude, speed, direction, a brake, a vehicle size, and so on. The corresponding BSM may generally transmit information corresponding to the coreData in a period of 100 msec (10 times per second).”). 
	Ricci and Yang are analogous art as they are both generally related to sending and receiving information from vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the parameter information specifies dimension information of the vehicle of Yang in the system for vehicle data collection and map generation of Ricci in order to improve the safety of the system by including the various sizes of vehicles (Yang, Paragraph [0003], “For example, with the goal of a contribution of traffic safety and mobility improvement, a service related to automatic and connected driving can be provided. One of the services is the CACC service, and the CACC technique is a technique that forms a CACC pair or a CACC string and maintains safety time gap between vehicles to the minimum value for traffic efficiency improvement and fuel consumption decrease.”).

Regarding claim 13, claim 13 is similar in scope to claim 6 and therefore is rejected under similar rationale. 

Claim 2-5, 7, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20130151088) in view of Yang (US 20200245109) and further in view of Stahlin (US 20100217455).

Regarding claim 2, the combination of Ricci and Yang teaches the system as discussed above in claim 1, Ricci further teaches 
further comprising screening the first basic safety information packets in a time domain and a space domain to obtain second basic safety information packets (the instant application describes the process of screening as “In this embodiment, screening the first basic safety information packets in the time domain and the space domain is equivalent to that a spatial-temporal buffer is preset, spatial-temporal buffer analysis is performed on the first basic safety information packets, a first basic safety information packet falling beyond the spatial-temporal buffer is filtered out, and a first basic safety information packet in the spatial-temporal buffer is the second basic safety information packet.” In paragraph [0106]) (Paragraph [0115], "Collected route information may be applied by the map updating module 1524 to map updates. Specifically, sensors, monitors, beacons, and/or signs may be directed to relay specific information during nonpeak times."¸ here the system is filtering certain information according to a time domain) (Paragraph [0126], "The system 1500 can also measure standard travel times for routes and store them against specific days and times. If a vehicle travels to a location (e.g., work) at a specific time every day, it can determine traffic patterns, stoppage at traffic lights and stop signs, and the like. This data can be aggregated with multiple users' devices and vehicles to get and project more realistic arrival times and routes.", and here the system is evaluating and filtering information according to a specific time and relating to a specific route which is interpreted as being a space domain)
and performing sorting and queue management on the third basic safety information packets to obtain the first basic safety information data (Paragraph [0115], "Collected route information may be applied by the map updating module 1524 to map updates. Specifically, sensors, monitors, beacons, and/or signs may be directed to relay specific information during nonpeak times."¸ here the system is filtering certain information according to a time domain) (Paragraph [0126], "The system 1500 can also measure standard travel times for routes and store them against specific days and times. If a vehicle travels to a location (e.g., work) at a specific time every day, it can determine traffic patterns, stoppage at traffic lights and stop signs, and the like. This data can be aggregated with multiple users' devices and vehicles to get and project more realistic arrival times and routes.", here the system is collecting and sorting and them based on specific days and times). 
However, Ricci does not explicitly teach checking data quality of the second basic safety information packets to obtain third basic safety information packets.
Stahlin teaches a device and method for the establishment of quality parameters of a digital map including
checking data quality of the second basic safety information packets to obtain third basic safety information packets (Paragraph [0024], "The central evaluation unit registers all the incoming feedback information of the individual vehicles and calculates a central quality parameter. In this context, the calculation takes place on the basis of the respective values of the further value pairs. In this context, the central evaluation unit can use each mathematical algorithm which employs the deviation between the measured value and the extracted value as a basis for the calculation of the quality parameter.", here the system is calculating a quality parameter of received data). 
Ricci, Yang, and Stahlin are analogous art as they are both generally related to systems for developing and updating digital maps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include checking data quality of the second basic safety information packets to obtain third basic safety information packets of Stahlin in the system for vehicle data collection and map generation of Ricci and Yang in order to improve the safety of the by only using information of sufficient quality (Stahlin, Paragraph [0020], “Furthermore, the safety can be increased since the driver assistance system can decide to include only those data of the digital map which have a quality parameter which exceeds a necessary limiting value. A minimum quality level of the information used is therefore ensured.”). 

Regarding claim 3, the combination of Ricci, Yang, and Stahlin teach the system as discussed above in claim 2, Ricci further teaches
further comprising obtaining position information of the vehicle and a current timestamp (Paragraph [0012], "The vehicle location information can be received from an on board satellite positioning system receiver.") (Paragraph [0126], "If a vehicle travels to a location (e.g., work) at a specific time every day, it can determine traffic patterns, stoppage at traffic lights and stop signs, and the like.", here the system is determining a current position and time and relating those two items together) (Fig 10 Item 1004 "Determine Current Location", Fig 14 item 1408 "Implement behavioral Rules for the Time Period and/or Cycles")
	and performing data filtering on the first basic safety information packets based on the position information, the current timestamp, a preset time range, and a preset space range, to obtain the second basic safety information packets (Paragraph [0126], "The system 1500 can also measure standard travel times for routes and store them against specific days and times. If a vehicle travels to a location (e.g., work) at a specific time every day, it can determine traffic patterns, stoppage at traffic lights and stop signs, and the like. This data can be aggregated with multiple users' devices and vehicles to get and project more realistic arrival times and routes.", and here the system is evaluating and filtering information according to a specific time/time range and relating to a specific route/space range)
	wherein the preset space range corresponds to a preset distance from the vehicle using the vehicle as an origin of the preset space (Paragraph [0111], “FIG. 13 depicts object sensing enabled by the exchange of information between vehicles. The present disclosure describes a communication between first and second vehicles 100a and b and a roadside object 1300, such as a pedestrian, cyclist, sign, beacon, and the like to determine presence, proximity or relative spatial locations, trajectory, heading, or bearing, and/or likelihood of collision. These communications 1304 may be based on information beyond vehicle proximity sensing. For example, a phone may use its location-based information and/or associated sensors to determine position (e.g., SPS location coordinates) and at least one travel vector. The phone may send a ping message asking if there is anyone adjacent to (or within a certain spatial distance of) the transmitting vehicle. In response, nearby phones, devices, and/or vehicles may respond with a presence indication and/or spatial location (e.g., SPS location coordinates). It is anticipated that the vehicle or roadside object 1300 could also send this ping message. In some embodiments, the presence indication may include, but is not limited to, information such as a device's location, travel vector, distance to response device, and device type.”).

Regarding claim 4, the combination of Ricci, Yang, and Stahlin teach the system as discussed above in claim 3, however Ricci does not explicitly teach further comprising checking whether the second basic safety information packets conform to a data quality criteria, wherein the data quality criteria comprise data integrity and data accuracy, outputting the third basic safety information packets based on a preset confidence value when the second basic safety information packets confirm to the data quality criteria, and discarding the second basic safety information packets when the second basic safety information packets do not conform to the data quality criteria. 
Stahlin teaches further comprising checking whether the second basic safety information packets conform to a data quality criteria (Paragraph [0024], "The central evaluation unit registers all the incoming feedback information of the individual vehicles and calculates a central quality parameter. In this context, the calculation takes place on the basis of the respective values of the further value pairs. In this context, the central evaluation unit can use each mathematical algorithm which employs the deviation between the measured value and the extracted value as a basis for the calculation of the quality parameter.", here the system is calculating a quality parameter of received data)
wherein the data quality criteria comprise data integrity and data accuracy (Paragraph [0010], "In this context it is, of course, possible and desirable for a plurality of quality parameters to be used for many different attributes of many different positions of the map.", here the system is using a plurality of quality parameters that the examiner is interpreting as including integrity and accuracy) (Paragraph [0028], "In another exemplary embodiment, the evaluation can be carried out by the driver assistance system in such a way that the driver assistance system uses only information in which quality parameters are present from a central control point, and these quality parameters lie within a certain tolerance range.")
outputting the third basic safety information packets based on a preset confidence value when the second basic safety information packets confirm to the data quality criteria (Paragraph [0029], "For safety applications in the vehicle it may be necessary for there to be redundancy of the information which the driver assistance system uses. By means of the method it is possible to make available not only the digital map data but also the feedback information of the quality parameter to the driver assistance system. The driver assistance system is thus able to decide autonomously whether it includes and uses the existing map information. This decision can be made dependent on whether the quality parameter exceeds a specific second limiting value. It is therefore possible, for example, for the user to define that only information of attributes of the digital map which has a quality parameter which is, for example, greater than 0.8 is used. It is therefore possible to ensure that the driver assistance system only uses information of the digital map which has firstly also been checked at least once, and secondly which ensures a minimum quality of the information."¸ here the system is checking if the data exceeds a second preset value/confidence value)
and discarding the second basic safety information packets when the second basic safety information packets do not conform to the data quality criteria (Paragraph [0024], "By virtue of the central determination of the quality parameter and the plurality of the transmitted value pairs of an attribute of a position it is possible for the central evaluation unit to perform filtering and to reject incorrect measurements. On the basis of statistical averaging by the evaluation unit, an improved quality parameter can be made available for the respective digital maps or the respective driver assistance systems of the respective vehicles.", here the system is rejecting/discarding data items that do not meet requirements).
Ricci, Yang, and Stahlin are analogous art as they are both generally related to systems for developing and updating digital maps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include checking whether the second basic safety information packets conform to a data quality criteria, wherein the data quality criteria comprise data integrity and data accuracy, outputting the third basic safety information packets based on a preset confidence value when the second basic safety information packets confirm to the data quality criteria, and discarding the second basic safety information packets when the second basic safety information packets do not conform to the data quality criteria of Stahlin in the system for vehicle data collection and map generation of Ricci and Yang in order to improve the safety of the by only using information of sufficient quality (Stahlin, Paragraph [0020], “Furthermore, the safety can be increased since the driver assistance system can decide to include only those data of the digital map which have a quality parameter which exceeds a necessary limiting value. A minimum quality level of the information used is therefore ensured.”). 

Regarding claim 5, the combination of Ricci, Yang, and Stahlin teach the system as discussed above in claim 4, however Ricci does not explicitly teach further comprising calculating confidence values of the second basic safety information packets and setting the second basic safety information packets as the third basic safety information packets when each of the confidence values is greater than or equal to a preset confidence threshold and discarding the second basic safety information packets when each of the confidence values is less than the preset confidence threshold.
Stahlin teaches further comprising calculating confidence values of the second basic safety information packets (Paragraph [0028], "For example, the driver assistance system cannot use the information of the digital map, in other words cannot permit use, until the quality parameter has been confirmed at least x times (for example 3 times) at the necessary position, x representing the predefined second limiting value.", here the system is calculating a second predefined value which is interpreted as being a confidence)
setting the second basic safety information packets as the third basic safety information packets when each of the confidence values is greater than or equal to a preset confidence threshold and discarding the second basic safety information packets when each of the confidence values is less than the preset confidence threshold (Paragraph [0028], "For example, the driver assistance system cannot use the information of the digital map, in other words cannot permit use, until the quality parameter has been confirmed at least x times (for example 3 times) at the necessary position, x representing the predefined second limiting value. In this context, "confirm x times" is understood to mean that the quality parameter is generated independently x times by the evaluation unit. ", here the system is using a predefined/preset limiting value and only using data items that exceed that value and therefore not using/discarding data items that do not meet the value value).
Ricci, Yang, and Stahlin are analogous art as they are both generally related to systems for developing and updating digital maps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include calculating confidence values of the second basic safety information packets and setting the second basic safety information packets as the third basic safety information packets when each of the confidence values is greater than or equal to a preset confidence threshold and discarding the second basic safety information packets when each of the confidence values is less than the preset confidence threshold of Stahlin in the system for vehicle data collection and map generation of Ricci and Yang in order to improve the safety of the by only using information of sufficient quality (Stahlin, Paragraph [0020], “Furthermore, the safety can be increased since the driver assistance system can decide to include only those data of the digital map which have a quality parameter which exceeds a necessary limiting value. A minimum quality level of the information used is therefore ensured.”). 

Regarding claim 7, the combination of Ricci and Yang teaches the system as discussed above in claim 1, Ricci further teaches
further comprising obtaining second basic safety information data from a cloud server (Paragraph [0097], "FIG. 4 depicts the vehicle 100 in communication, via first, second, . . . networks 1504 a, b, . . . , with a remote node 1500, such as a computational device, e.g., a server, mobile phone, tablet computer, laptop computer, personal computer, and the like")
updating the second basic safety information data based on the map data (Paragraph [0122], “The system 1500 where map data is updated based on information provided by other users and vehicles is provided. Specifically, the system may get updates on mapped areas by receiving information provided by a plurality of devices. Additionally, the system may make corrections to map data providing accurate data over time.”) (Paragraph [0099], “a map updating module 1524 to update locally or remotely stored map information”) (Paragraph [0115], “Collected route information may be applied by the map updating module 1524 to map updates. Specifically, sensors, monitors, beacons, and/or signs may be directed to relay specific information during nonpeak times. This information may include map comparisons relating to road position, lane number, and size. It is anticipated that all of this data may be compiled with a combination of vehicle and/or roadside sensors, monitors, beacons, and/or signs. Additionally, sensors, monitors, beacons, and/or signs on lane dividers, signs, and other markings may communicate with a vehicle to provide more information relating to map, and other, data.”)
and loading the map data into a local map database (Paragraph [0159], “In step 908, the map updating module 1524 updates the displayed portion of the map on the touchscreen or other input/output system with the updated locally stored navigation map.”).
However Ricci does not explicitly teach determining an association value between the second basic safety information and the map data and performing these functions bases on that association value. 
Stahlin teaches determining an association value between the second basic safety information data and the map data (Paragraph [0009], “detection of a position of a vehicle, detection of a current measured value of an attribute of the position, extraction of a stored value of the attribute of the position of the vehicle from the digital map. Furthermore, the method has the steps of transmission of the measured value and of the extracted value as a value pair to an evaluation unit and generation of a quality parameter of the attribute of the position on the basis of the value pair by the evaluation unit.”)
updating the second basic safety information data based on the map data when the association value is greater than or equal to a preset threshold (Paragraph [0025], “adaptation of an already generated and stored quality parameter on the basis of a number of additionally transmitted value pairs or on the basis of a predefined first limiting value of a difference between values of an additionally transmitted value pair.”, here the system is updating a value based on an association value)
and loading the map data into a local map database when the association value is less than the preset threshold (Paragraph [0029, “The driver assistance system is thus able to decide autonomously whether it includes and uses the existing map information.”, here the system is determining based on the quality/association value whether to use/load the map data into the local map database. 
Ricci, Yang, and Stahlin are analogous art as they are both generally related to systems for developing and updating digital maps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining an association value between the second basic safety information and the map data and performing these functions bases on that association value of Stahlin in the system for vehicle data collection and map generation of Ricci and Yang in order to improve the safety of the by only using information of sufficient quality (Stahlin, Paragraph [0020], “Furthermore, the safety can be increased since the driver assistance system can decide to include only those data of the digital map which have a quality parameter which exceeds a necessary limiting value. A minimum quality level of the information used is therefore ensured.”). 

Regarding claim 9, claim 9 is similar in scope to claim 2 and therefore rejected under similar rationale.

Regarding claim 10, claim 10 is similar in scope to claim 3 and therefore is rejected under similar rationale.

Regarding claim 11, claim 11 is similar in scope to claim 4 and therefore is rejected under similar rationale.

Regarding claim 12, claim 12 is similar in scope to claim 5 and therefore is rejected under similar rationale.

Regarding claim 14, claim 14 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20130151088) and further in view of Stahlin (US 20100217455).

Regarding claim 19, claim 19 is similar in scope to claim 7 and therefore is rejected under similar rationale.

Regarding claim 20, claim 20 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662